Citation Nr: 0917040	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) initial disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a Travel Board hearing on this matter, 
which was held in March 2008 where the Veteran presented as a 
witness before the undersigned Veterans law judge.  A 
transcript of the hearing is of record.

In June 2008, the Board remanded the matter for additional 
evidentiary development.

A review of the evidence of record reveals that service 
connection is also in effect for tinnitus.  A 10 percent 
rating has been in effect since November 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Audiometric test results correspond to numeric designations 
of no more than level II in the right ear and level I in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

The Board acknowledges the VCAA.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The Board finds that all notice required by the VCAA and its 
implementing regulations were furnished to the Veteran by 
communications dated in April 2004, September 2004, December 
2004, March 2006, August 2008, and December 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board acknowledges the recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, is limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The Veteran was accorded audiologic examinations by VA in 
April 2005 and again in November 2008.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and they have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in 
the adjudication of his appeal.  Therefore, the Board finds 
that the RO has satisfied the duties to notify and assist and 
will proceed to the merits of the appeal.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based on the average impairment 
of earning capacity.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

In Francisco v. Brown, 7 Vet. App. 55 (2004), the Court held 
that when service connection has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
However, in Hart v. Mansfield, 21 Vet. App. 505 (2008), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

In general, to evaluation the degree of disability, the 
Rating Schedule establishes 11 auditory acuity levels when 
determining hearing impairment.  The levels extend from Level 
I for essential normal acuity through XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, 4.87.

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiology testing in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second.  38 C.F.R. § 4.85(d).

Ratings of hearing loss disability involve a mechanical 
application of the rating criteria to the findings on 
official audiology testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The applicable rating criteria for hearing impairment were 
revised after June 10, 1999.  38 C.F.R. § 4.85.  It is 
noteworthy that Table VII was amended to reflect that hearing 
loss is now rated under a single code, Diagnostic Code 6100, 
regardless of the percentage of disability.

In addition, the regulations were amended to ensure that 
medical terminology and clear criteria were used, and that 
they reflect current medical advances.  The tables that are 
used to assign the Roman Numerals, and, then, to assign the 
appropriate disability rating, were not changed.

Further, the amended regulations included additional 
provisions that pertain to "exceptional patterns of hearing 
impairment."  38 C.F.R. § 4.86.  Specifically, hearing loss 
of 55 decibels or more in each of the four specified 
frequencies (i.e., 1000, 2000, 3000, and 4000 Hertz), or when 
hearing loss with a pure tone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or less at more than 2000 
Hertz result in a specialist determining the normal 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.

The Veteran was accorded an audiologic examination by VA in 
April 2005.  At that time, decibel loss in the left ear was 
30 at 1000, 25 at 2000, 30 at 3000, and 25 at 4000.  The 
average decibel loss was 28.  Speech audiometry revealed 
speech discrimination ability of 98 percent in that ear.

As for the right ear, speech discrimination was 94 percent.  
Decibel loss was 35 at 1000, 25 at 2000, 35 at 3000, and 40 
at 4000.  The average decibel loss for the right ear was 34.

Applying the provisions of 38 C.F.R. § 4.85, Table VI to 
these results, the Veteran has a numeric designation of Level 
I in the right and Level I in the left ear.

The Veteran was accorded another audiologic examination by VA 
in November 2008.  At that time findings showed speech 
discrimination ability of 88 percent in each ear.  With 
regard to the left ear, the average decibel loss was 40 at 
1000, 35 at 2000, 45 at 3000, and 40 at 4000.  The average 
loss was 40.

With regard to the right ear, the average decibel loss at 
1000 was 45 decibels, at 2000 it was 45 decibels, at 3000 it 
was 45 decibels, and at 4000 it was 50 decibels.  The average 
decibel loss for the right ear was 46.

Applying the provisions of 38 C.F.R. § 4.85, Table VI to 
these results, the Veteran has a numeric designation of Level 
II in the right ear and Level I in the left ear.

With consideration of the rating criteria, the Veteran 
exhibited numeric designations of I in each ear at the time 
of the 2005 examination and II in the right ear and I in the 
left ear at the time of the 2008 examination.  These numeric 
designations each translate to a 0 percent disability rating 
for the level of hearing impairment shown.  As noted above, 
ratings for hearing loss are determined by a mechanical 
application of the audiometric findings to the rating 
provisions and the Board has no choice but to deny the claim 
for a compensable disability rating at this time because the 
numeric designations do not translate to more than a 0 
percent disability rating.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  There is no indication that the 
disability rating should be staged for any reason.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Service for 
extra-schedular consideration under 38 C.F.R. § 3.321.  The 
Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology for the claimant's 
disability with the established criteria provided in the 
Rating Schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required. Thun v. Peake, 22 Vet. App. 111 (2008).  In the 
case at hand the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and the 
manifestations are not in excess of those contemplated by the 
schedular criteria.  As noted above, the rating of hearing 
loss is essentially a mechanical application of the Rating 
Schedule.  There is no indication that the average industrial 
or functional impairment from the disability would be in 
excess of those contemplated by the assigned criteria.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An initial compensable disability evaluation for bilateral 
hearing is denied.

____________________________________________
Robert E. O'Brien
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


